Citation Nr: 0710667	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  03-35 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for degenerative 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefits on 
appeal.

The veteran testified before the undersigned at a March 2005 
Board hearing.  A transcript is of record.


FINDINGS OF FACT

1.  Service connection is in effect for PTSD.

2.  The preponderance of the evidence is against a finding 
that hypertension is due to or has been made worse by the 
service-connected PTSD.

3.  There is no competent medical evidence that arthritis was 
incurred in or aggravated by active military service or that 
it manifested to a compensable degree within one year 
following discharge from service.


CONCLUSIONS OF LAW

1.  Hypertension is not due to, the result of, or aggravated 
by PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 (1995).

2.  Arthritis was not incurred in or aggravated by active 
military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

There is no issue as to providing an appropriate application 
form or completeness of the application. Written notice 
provided in the November 2002 correspondence fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  The case was 
readjudicated in an January 2007 supplemental statement of 
the case.  January 2007 correspondence provided notice of the 
type of evidence necessary to establish an effective date for 
the disability on appeal.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from any injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, may be 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Finally, applicable regulations provide that a disability, 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a).  Secondary service connection may also 
be established for a nonservice-connected disability which is 
aggravated by a service connected disability.  In this 
instance, the veteran may be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  38 C.F.R. § 3.310(b) (Oct. 2006); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Background and Analysis

I.  Entitlement to service connection for hypertensive 
vascular disease as secondary to service-connected post-
traumatic stress disorder (PTSD).

In a November 2006 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
evaluation, effective October 9, 2002.  The veteran has 
contended that he currently has hypertension that is due to 
his PTSD.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the award of service connection for hypertension as being 
secondary to service-connected PTSD.  The Board remanded this 
claim, in part, to determine if there was a relationship 
between the diagnosis of hypertension and PTSD.  In a 
September 2006 VA examination report, the examiner noted that 
the veteran's elevated blood pressure readings were first 
recorded in May 1984.  The examiner diagnosed the veteran 
with poorly-controlled hypertension.  She opined that the 
veteran's hypertension was less likely as not a result his 
PTSD; however, she stated the PTSD may aggravate the 
hypertension.  In stating the latter opinion, the examiner 
noted that according to scientific research/literature, 
90 percent of hypertension had an unknown etiology.  She 
stated there was no information in scientific literature to 
support a causality link between PTSD and hypertension, but 
that there was evidence that heightened levels of 
stress/anxiety certainly "can aggravate blood pressure."

The examiner was clear in her determination that it was less 
likely than not that hypertension was the result of the 
service-connected PTSD.  In her rationale, she noted that 
there was no information in scientific literature to support 
a causality link between PTSD and hypertension.  Thus, 
secondary service connection would not be warranted on this 
basis.  The examiner's statement, however, regarding whether 
hypertension was aggravated by PTSD, is less definitive.  
There, she stated that PTSD "may" aggravate hypertension.  
The Board finds such opinion to be insufficient to find a 
relationship between the diagnosis of hypertension and PTSD.  
Specifically, it is too speculative in that essentially she 
is stating that it may aggravate the veteran's hypertension 
or it may not.  See Obert v. Brown, 5 Vet. App. 30 (1993) 
(Court found that statement made by a private physician that 
the veteran may have been showing symptoms of multiple 
sclerosis for many years prior to the diagnosis was "too 
speculative"); see also Beausoleil v. Brown, 8 Vet. App. 459 
(1996) (holding that a general and inconclusive statement 
about the possibility of a link was not sufficient); Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where even the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the veteran's illness might 
have been caused by his wartime radiation exposure); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient).

Further supporting the Board's determination that the opinion 
is too speculative is the rationale that the examiner 
provided.  She noted that there was no scientific literature 
to support a causality link between PTSD and hypertension but 
that there was evidence that heightened levels of 
stress/anxiety "can aggravate" blood pressure.  The 
examiner did not state that the veteran's PTSD had aggravated 
his blood pressure.  Instead, she used another speculative 
term of "can."  "May" and "can" do not establish that 
the veteran's PTSD aggravated his hypertension-they only 
establish that it could/may happen.  For these reasons, the 
Board finds that the preponderance of the evidence is against 
a finding that PTSD aggravated a non-service-connected 
disability.  See id.  

The Board does not doubt the sincerity of the veteran's 
belief that he has developed hypertension as a result of the 
service-connected PTSD.  As a lay person without the 
appropriate medical training and expertise, however, he 
simply is not competent to provide a probative opinion on a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for hypertension, as being secondary 
to the service-connected PTSD, and the benefit-of-the-doubt 
rule is not for application.  38 U.S.C.A. § 5107, Gilbert v. 
Derwinksi, 1 Vet.App. 49 (1990).

II.  Entitlement to service connection for degenerative 
arthritis.

The veteran has contended that he currently has arthritis 
that is related to his military service.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for degenerative arthritis.  
The service medical records are silent for any complaints, 
treatment, or diagnosis of arthritis.  VA medical records 
associated with the file do not show a diagnosis of arthritis 
until 2006, and no medical professional has attributed the 
post-service diagnosis of arthritis to the veteran's service.  

Further, presumptive service connection is not warranted 
because there is no competent evidence of a compensably 
disabling arthritic disorder within the first post-service 
year.  Hence, at best, the evidence shows a considerable 
length of time between the veteran's separation from service 
and his initial diagnosis of arthritis.  Given the length of 
time between the veteran's service and the diagnosis of 
arthritis-a period of over 30 years-the preponderance of 
the competent evidence of record is against finding evidence 
of continuity of objectively verifiable symptomatology.  
38 C.F.R. § 3.303(d); Maxson v. West, 12 Vet. App. 453 
(1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (Service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service.).

In reaching this decision the Board considered the veteran's 
own assertion that he has arthritis due to his active duty 
service.  The veteran, however, as a lay person is not 
competent to offer an opinion which requires specialized 
medical knowledge.  See Bostain, 11 Vet. App. at 127.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for degenerative arthritis, and the 
benefit-of-the-doubt rule is not for application.  
38 U.S.C.A. § 5107, Gilbert v. Derwinski, 1 Vet. App. 49 
(1990)


ORDER

Service connection for hypertension as secondary to service-
connected PTSD is denied.  

Service connection for degenerative arthritis is denied. 



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


